Citation Nr: 1329219	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right wrist 
disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2006 to 
September 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The Veteran's representative submitted a VA Form 9 
requesting a Board hearing at the local VA office.  In a May 
2013 letter, the RO notified the Veteran that a hearing had 
been scheduled in June 2013.  This letter was returned to 
the RO as undeliverable; however, a notation in the claims 
file indicates that the RO re-mailed this notice to the 
Veteran's correct address later in May 2013.  The Veteran 
failed to appear for this hearing.  The Veteran has offered 
no explanation as to why she failed to appear for the 
scheduled hearing.  Nor has she or her representative 
requested that the hearing be rescheduled.  Accordingly, the 
Board will consider the Veteran's hearing request withdrawn.  
See 38 C.F.R. § 20.704(d) (2012). 

The Board also notes that, in addition to the paper claims 
file, there is a Virtual VA paperless claims file associated 
with the Veteran's claim.  A review of the documents in that 
file reveals that there are VA medical records dated from 
December 2008 to May 2012.  These records were considered in 
the July 2012 statement of the case (SOC), and the remaining 
documents are either duplicative or irrelevant to the issues 
on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2012).  

With respect to PTSD, the record contains conflicting 
evidence as to whether the Veteran has a diagnosis.  In this 
regard, the December 2008 VA examiner noted that testing had 
revealed two positive scores for PTSD, but he felt that the 
test with the best diagnostic utility showed negative 
results.  Instead, the examiner diagnosed the Veteran with 
major depression and adjustment disorder, which are already 
service-connected.  However, VA medical records indicate 
that PTSD is an active problem for the Veteran, and in June 
2010, a VA psychiatric nurse practitioner diagnosed the 
Veteran with PTSD.  Moreover, there is no medical opinion 
addressing whether any current diagnosis of PTSD may be 
related to her military service.  Therefore, the Board finds 
that an additional VA examination and medical opinion are 
necessary to determine the nature and etiology of any PTSD 
that may be present.

In regards to the claimed right wrist disorder, the Board 
notes that the December 2008 VA examiner diagnosed the 
Veteran with a chronic right wrist strain, yet did not 
provide any opinion on its etiology.  Once the VA undertakes 
the effort to provide an examination for a service 
connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify 
the claimant why one will not or cannot be provided.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the 
Board concludes that a medical opinion is necessary to 
determine the etiology of the Veteran's current right wrist 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
Veteran provide the names and addresses of 
any and all health care providers who have 
provided treatment for her claimed PTSD 
and right wrist disorder, including any 
emergency room visits.  After acquiring 
this information and obtaining any 
necessary authorization, the RO/AMC should 
obtain and associate these records with 
the claims file. 

The RO/AMC should also obtain any 
outstanding VA medical records dated from 
May 2012 to the present.

2.  After the above development has been 
completed and all outstanding treatment 
records have been associated with the 
claims file, the Veteran should be 
afforded a VA psychiatric examination to 
determine whether the Veteran has PTSD 
related to her military service.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, but should include 
psychological testing, including PTSD sub 
scales.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's post-service medical records, 
her lay statements and assertions, and 
prior VA examination reports.  

It should be noted that the Veteran is 
already service-connected for major 
depression and adjustment disorder.  

The Veteran has claimed that she was 
sexually harassed during her military 
service.

The examiner should also note that the 
Veteran is competent to attest to 
observable symptomatology and matters of 
which she has first-hand knowledge.  If 
there is a medical basis to support or 
doubt the history provided by the 
appellant, the examiner should provide a 
fully reasoned explanation.

The examiner should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  

If the PTSD diagnosis is deemed 
appropriate, the examiner should then 
comment upon the link between the current 
symptomatology and any verified in-service 
stressor, including sexual harassment.  

If the examiner determines that the 
Veteran does not have a diagnosis of PTSD, 
he or she should provide a rationale that 
addresses the other evidence of record 
documenting the Veteran as having PTSD.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Because it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review

3.  The RO/AMC should refer the Veteran's 
claims folder to the December 2008 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of any right wrist disorder that 
may be present.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements. 

The Veteran has contended that she 
currently has a right wrist disorder 
developed as a result of a personal 
assault in service.  She has stated that a 
man grabbed her wrist and hand and twisted 
them.

It should be noted that the Veteran is 
competent to attest to observable 
symptomatology and matters of which she 
has first-hand knowledge.  If there is a 
medical basis to support or doubt the 
history provided by the appellant, the 
examiner should provide a fully reasoned 
explanation.

The examiner should state whether it is at 
least as likely as not that the Veteran's 
current right wrist disorder is related to 
her military service, including an assault 
therein. 

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.) 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
because it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner for review. 

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated based on the entirety of the 
evidence.  If the claims remain denied, 
the Veteran and her representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


